Citation Nr: 1213171	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318, to include whether there was clear and unmistakable error (CUE) with a December 1989 rating decision that denied entitlement to a total rating for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to August 1946.  He died in March 2009.  The appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and Pension Management Center in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the Veteran's cause of death and entitlement to DIC under 38 U.S.C. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had no claims pending at his death.




CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  There is no basis for an accrued benefits claim, unless the veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).

The appellant has not made any specific contentions regarding entitlement to accrued benefits.  There are no rating decisions associated with the claims file that indicate that the Veteran had been denied entitlement to service connection for any disability.  The claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to his death, but not adjudicated.  Therefore, the Board finds that there was no pending claim at the time of the Veteran's death.

Because the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b)

ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant seeks service connection for the Veteran's cause of death.  At the time of his death, he was service-connected for PTSD.  The Certificate of Death indicates that the primary cause of death was pneumonia and contributing cause was chronic obstructive pulmonary disease (COPD).  The appellant claims that his PTSD was also an underlying or contributing cause of his death.  In support of her argument, she provided a letter from F.J.G., M.D. (Dr. F.G.), dated August 2009, in which he opines that the Veteran's PTSD, among other complications, led to his respiratory compromise, infection, and death.  Unfortunately, Dr. F.G. does not state whether he had treated the Veteran or whether he had had access to the Veteran's claims file or medical records at the time he rendered his August 2009 opinion.  The opinion is sufficient to trigger VA's duty to request an official medical opinion addressing the Veteran's PTSD and its relationship or contribution, if any, to his cause of death.  Therefore, this matter must be remanded so that the RO can determine whether Dr. F.G. was one of the Veteran's medical providers and if so, obtain treatment records, and so that the RO can obtain an opinion from a VA examiner as to the relationship between the Veteran's service connected PTSD and cause of death, if any.

Regarding the claim for benefits under 38 U.S.C.A. § 1318, in April 2010 and March 2012 statements from the appellant's representative, Disabled American Veterans (DAV), DAV argues that the December 1989 rating decision that denied a rating in excess of 30 percent for service-connected PTSD was in error.  DAV argues that the Veteran should have been rated totally disabled at that time.  Thus, the basis of the claim for DIC benefits under 38 U.S.C.A. § 1318 is that if the Veteran had been granted a total rating for his PTSD in December 1989, he would have been rated totally disabled for more than 10 years and the appellant would be eligible for the benefit.  However, the RO has not adjudicated the claim of whether there was clear and unmistakable error (CUE) in the December 1989 rating decision.  Since the appellant's claim for 38 U.S.C.A. § 1318 benefits is premised upon there being a finding of CUE in the December 1989 decision, this claim is inextricably intertwined with her CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, this claim must be remanded so that the RO can decide the Veteran's CUE claim in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Adjudicate the appellant's claim that there was CUE in the December 1989 decision that denied entitlement to a total rating for service-connected PTSD.

2.  Ask the appellant to provide the necessary consent and release forms so that VA can obtain all treatment records from Dr. F.G. and associate them with the claims file.

3.  After obtaining outstanding treatment records, if any, send the claims file and a copy of this remand to a VA medical professional.  After reviewing the evidence, the medical professional should provide an opinion indicating whether it is at least as likely as not (50 percent or more) that the Veteran's service-connected PTSD caused or contributed substantially to his death.  The medical professional should address the August 2009 letter from Dr. F.G. and provide a detailed rationale in support of his or her opinion.

4.  Then, readjudicate the appellant's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


